                                            Case 3:20-cv-02273-JD Document 7 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID SABINO QUAIR,                                 Case No. 20-cv-02273-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     SAN MATEO COUNTY SUPERIOR
                                         COURT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. In the initial review order, the

                                  14   Court found that plaintiff had failed to state a claim and dismissed the complaint with leave to

                                  15   amend after discussing the deficiencies of the complaint. The time to amend has passed and

                                  16   plaintiff has not filed an amended complaint or otherwise communicated with the Court. This

                                  17   case is DISMISSED with prejudice for the reasons set forth in the prior order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 8, 2020

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
